In a proceeding pursuant to CPLR 7503 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County *239(Adams, J.), entered January 19, 2001, as denied that branch of its motion which was for leave to reargue and, upon granting renewal, adhered to a prior determination in an order of the same court dated August 2, 2000, which denied the petition and dismissed the proceeding.
Ordered that the appeal from so much of the order as denied that branch of the petitioner’s motion which was for leave to reargue is dismissed, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the additional respondent Nationwide Property & Casualty Insurance Company is awarded one bill of costs.
The Supreme Court properly adhered to its original determination. Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.